DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations: 
“a model storage section configured to …” (claims 4-6);
“an analysis controller configured to …" (claims 4-6); 
“an unknown sample data collector configured to …" (claims 4-6); and 
“a discrimination executer configured to …" (claims 4-6)
are coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claims 4-6 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112 - Part 1
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 
The recited “a model storage section”, “an analysis controller”, “an unknown sample data collector”, and “a discrimination executer” are not described or recited in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
With respect to the claimed parts, the examiner was unable to find adequate structure (or material or acts) for performing the recited function and therefor fails the description required in 35 USC 112, first paragraph (see MPEP 2181). 

Claim Rejections - 35 USC § 112 - Part 2
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As discussed above the claimed “a model storage section”, “an analysis controller”, “an unknown sample data collector”, and “a discrimination executer” invoke 
For examining purpose, it is assumed that the limitations relating to the recited parts/functions are merely software modules/instructions that are implemented in a processing circuit as disclosed in the specification (see paragraphs 0028-0029 of the applicant’s PG Publication). 
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 


Allowable Subject Matter
Claims 1-3 are allowable.

Regarding claim 1, Goto (JP-2018018354) discloses a method for determining a quality of a food product which is a determination target, based on a result of a measurement on a sample originating from the product using a chromatograph mass spectrometer (see Abstract and page 6 last paragraph – page 7 second paragraph: quality prediction method for food and drink) comprising: 
a training sample data collection process training includes a plurality of training samples (see Abstract and page 8 first paragraph: training sample collection); 
an unknown sample measurement process in which a sample originating from the food product which is the determination target is subjected to a measurement using the chromatograph mass spectrometer under the aforementioned analysis condition (and page 6 last paragraph – page 7 second paragraph: quality prediction method for food and drink wherein the sample collected is from an unknown sample). 

Amani (US 20190203287) discloses wherein the training data includes a plurality of training samples individually labeled with a known state of quality (see paragraph 0173-0174: training samples are not contaminated are contaminated with known contaminants); and 


Song (US 20160054276) discloses a method for determining a quality of a product which is a determination target, based on a result of a measurement on a sample originating from the product using a chromatograph mass spectrometer (see Abstract and paragraphs 0081, 0101-0102, and 0104: assessing the quality of a product using liquid chromatography-mass spectrometry), the method comprising: 
a training sample measurement process in which, for a product belonging to the same kind as the determination target, a plurality of training samples individually labeled are subjected to a measurement using the chromatograph mass spectrometer under a same analysis condition (see paragraph 0076-0077, 0081, and 0096: fingerprint profile is generated during a training sample measurement process that measures a plurality of batches of the same product using the same measurement setup/system, i.e. falls under the broad scope of a same analysis condition); 
a training sample data collection process in which an index value related to a magnitude of a peak observed on an extracted ion chromatogram obtained as a result of the measurement in the training sample measurement process is acquired for each of the plurality of training samples (see paragraphs 0055-0056, 0076-0077, 0081, and 0096: training sample data collection process gathers peak magnitude and retention times, collection process includes an index value of a peak belonging to common retention times of each common characteristic peaks); 

an unknown sample data collection process in which the index value of the peak observed in an extracted ion chromatogram obtained as a result of the measurement in the unknown sample measurement process, is acquired (see Claims 1 and 10). 

Richter Dahlfors (US 20150212076) discloses a method of comparing peaks at specific retention times from a fingerprint to that of common retention times in an unknown sample (see Abstract and paragraph 0086). 

Estelles-Lopez discloses using machine learning to train models for assessing meat spoilage (see Title and Abstract). 

However, the prior art fails to disclose the claimed combination of a method for determining a quality of a food product which is a determination target, based on a result of a measurement on a sample originating from the food product using a chromatograph mass spectrometer, the method comprising: 
a training sample measurement process in which, for a food product belonging to the same kind as the determination target, a plurality of training samples individually 
a training sample data collection process in which an index value related to a magnitude of a peak observed on an extracted ion chromatogram obtained as a result of the measurement in the training sample measurement process is acquired for each of the plurality of training samples, and the index value of the peak at each retention time common to all of the training samples is extracted; a discrimination model creation process in which a supervised training is performed to create a discrimination model, using, as training data, the index value of the peak at each retention time common to all of the training samples acquired for each of the plurality of labeled training samples in the training sample data collection process; 
an unknown sample measurement process in which a sample originating from the food product which is the determination target is subjected to a measurement using the chromatograph mass spectrometer under the aforementioned analysis condition; 
an unknown sample data collection process in which the index value of the peak at each retention time common to all of the training samples, observed in an extracted ion chromatogram obtained as a result of the measurement in the unknown sample measurement process, is acquired; and 
a discrimination execution process in which data of the peak index values acquired in the unknown sample data collection process are inputted into a discriminator based on the discrimination model, to obtain a quality discrimination result.


Dependent claims 2 and 3 are allowable due to their dependency upon allowable independent claims 1. 

Claims 4-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 4-6 would be allowable, barring the outstanding 112 Claim Rejection, due to their dependency upon the previously discussed allowable independent claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MICHAEL J DALBO/           Primary Examiner, Art Unit 2865